Citation Nr: 1621260	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and March 2011 from the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego and Los Angeles, California.  The Los Angeles, California RO certified the case to the Board on appeal.

The Veteran's service connection claim for chloracne was initially denied in a March 2011 rating decision due to the lack of evidence showing a current diagnosis of chloracne.  Within one year of the March 2011 rating decision, the Veteran submitted additional VA treatment records dated from August 2010 to July 2010.  In a July 2011 statement, the Veteran's representative stated that this evidence was submitted in support of the Veteran's pending service connection claim for chloracne.  The RO again denied the claim in an August 2011 rating decision, and the Veteran submitted a notice of disagreement in August 2011.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  The newly submitted evidence contains a July 2010 VA treatment record that documented a provisional diagnosis of "cholic acne."  This evidence is new and material as it suggests that the Veteran has a current diagnosis of chloracne.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  As such, the March 2011 rating decision did not become final, and the current appeal stems from this rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cor. 2011).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  At the time of the hearing, the Veteran submitted an April 2014 VA treatment record in addition to a waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304(c).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for chloracne, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus as likely as not was incurred during active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, which includes tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the record reflects that the Veteran received the Good Conduct Medal, the National Defense Service Medal, and the Vietnam Service Medal.  However these awards are not associated with participation in combat.  The Veteran's service personnel records and service treatment records also do not demonstrate that the Veteran was exposed to combat during his active service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to this case.  

The Veteran contends that he was exposed to excessive noise during active service while working as a generator mechanic.  See July 2012 VA Form 9.  He did not use hearing protection during service.  See June 2011 VA examination.  The Veteran's DD 214 lists his military occupational specialty as a power generator equipment mechanic operator.  The Department of Defense's Noise Exposure Listing provides that a power-generation equipment repairer has a high probability of noise exposure.  Given the circumstances of the Veteran's service, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(a).

The Veteran reported that he first experienced bilateral tinnitus during active service, and the associated symptoms continued since that time.  See March 2016 Board Hearing Transcript, page 9-10; June 2011 VA examination.  Service treatment records are silent for any tinnitus complaints, treatment, or diagnoses during service.  After service, the Veteran did not receive noise exposure in his work as an electrician, and he denied having any hobbies that involved noise exposure.  See Tr., page 12.

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's statements have been consistent in reporting that his tinnitus manifested in service and has been present since service.  The Board therefore finds the Veteran's assertions to be credible.  Consequently, the Veteran's statements support a finding that tinnitus was incurred during service.

The Board acknowledges the June 2011 VA examiner's opinion that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure.  The examiner reasoned that the Veteran did not have documentation of tinnitus until many years after active service, and the likelihood that tinnitus would be caused by factors other than in-service noise exposure increased as time passed.  The examiner added that the natural aging process could damage the tiny hairs of the inner ear and result in the deterioration on of audible range and tinnitus.  However, in light of the Veteran's competent and credible statements that his tinnitus first manifested in service, the Board finds that the June 2011 VA examiner's opinion is based on an inaccurate premise.  As such, it is has reduced probative value. 

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran was provided with a VA examination in connection with his service connection claim for hearing loss in June 2011.  The Veteran's audiometry test results from this examination did not meet VA's criteria for hearing loss disability under 38 C.F.R. § 3.385.  In terms of assessing the Veteran's speech recognition ability, the examiner reported an initial speech recognition ability and a best performance speech recognition ability.  Speech recognition ability is obtained using the 50-word VA approved recording of the Maryland CNC test.  If initial speech recognition is worse than 94 percent after presentation of the full list, then a modified performance-intensity function must be obtained to determine the decibel level for best performance.  Id.  Once the decibel level for the best performance is obtained, the word recognition ability at this level is reported as the speech recognition score.  Id.

The June 2011 VA examiner noted that the Veteran's demonstrated an initial speech recognition ability of 96 percent in the right ear and 88 percent in the left ear, below the 94 percent threshold prescribed by the examination guidelines.  The examiner then performed a modified performance-intensity function to determine the decibel level for best performance and reported the Veteran's speech recognition ability at that level, in accordance with the examination guidelines.  The Veteran's best performance was 96 percent in the right ear and 94 percent in the left ear.  Accordingly, the Board finds that the speech recognition scores reported for the Veteran's best performance are the appropriate scores to use in evaluating whether the Veteran meets the standards for a hearing loss disability under 38 C.F.R. § 3.385.  As these speech recognition scores are not less than 94 percent, he was note shown to have hearing loss for VA purposes during this examination.  38 C.F.R. § 3.385.

However, the record also contains a February 2011 VA treatment record that documented the results of an audiological evaluation.  Similar to the June 2011 VA examination, the record documented two speech recognition scores for each ear.  The right ear had a speech recognition score of 88 percent at 50/35 decibels and 92 percent at 70/45 decibels.  The left ear had a speech recognition score of 88 percent at 50/35 decibels and 96 percent at 70/45 decibels.  These measurements suggest that the Veteran had disabling levels of right ear hearing loss.  However, the record did not state whether the Maryland CNC test was used as required by 38 C.F.R. § 3.385.  The record also indicated that there were additional audiogram results available were under a different menu, but the Board does not have access to these audiogram findings.  The Board therefore finds that a remand is necessary to obtain the outstanding February 2011 VA audiogram.  In light of the remand, the Board also finds that the Veteran should be provided with an additional VA examination to determine whether he currently has a bilateral hearing loss disability under 38 C.F.R. § 3.385.

Regarding the Veteran's service connection claim for chloracne, the Board finds that a remand is necessary to obtain a VA examination.  The Veteran contends that he developed chloracne during active service in Vietnam as a result of herbicide exposure.  See Tr., page 10-11.  The Veteran's service personnel records reflect that he served in Vietnam during the Vietnam Era.  In addition, chloracne is one of the diseases that are presumptively associated with herbicide exposure if it manifested to a degree of 10 percent or more within a year of the last date on which the Veteran was exposed to an herbicide agent.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).

As noted above, a VA treatment record documented a provisional diagnosis of chloracne in July 2010.  In addition, an April 2014 VA treatment record noted an assessment of multiple comedones on the face/pre-auricular and scrotum area.  The assessment stated that there was a reasonable medical probability that the Veteran's examination was suggestive of chloracne that was secondary to Agent Orange.  However, the Board finds that this opinion is too speculative to establish a diagnosis of chloracne or nexus to active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding a doctor's opinion that "it is within the realm of medical possibility" to be too speculative to establish a medical nexus).  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See id. at 81-82.

In addition, the record indicates that the Veteran receives Social Security Administration (SSA) benefits.  However, these benefits appear to be based on a back injury with radiculopathy, hypothyroidism, and benign prostatic hypertrophy.  See October 2009 SSA decision.  As the record does not otherwise suggest that these records are relevant to the Veteran's service connection claims for bilateral hearing loss or chloracne, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and chloracne.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA Long Beach Health Care System dated since September 2014.

The AOJ must also obtain the audiogram results, and any additional outstanding records, that are associated with the audiological evaluation discussed in a February 26, 2011 VA treatment record from the VA Long Beach Health Care System.

2.  After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there is any current bilateral hearing loss disability, to include any hearing loss during the appellate period.

For any diagnosed hearing loss disability, the examiner must opine as to whether it is at likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to, or had its onset during, the Veteran's active duty.

If the examiner determines that any diagnosed hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

Regardless of the conclusion reached, the examiner must address the following:  (1) the audiological evaluation findings documented in the February 2011 VA treatment record; (2) the Veteran's March 2016 testimony that wax and blood came out of his right ear while in Vietnam; (3) the Veteran's March 2016 testimony that when he returned from Vietnam, a doctor cleaned his right ear, found right ear swelling, and told him that these issues were due to loud noise.

3.  After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any chloracne that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must clearly state whether the Veteran has a current diagnosis of chloracne or other acneform disease consistent with chloracne.

It the examiner determines that the Veteran has a diagnosis of chloracne or other acneform disease consistent with chloracne, the examiner must provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested to a compensable degree within one year of August 1968.  If not, the examiner must answer question (b).

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to active service or events therein, to include herbicide exposure.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


